Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 9/19/2022, the following has occurred:
Claims 1, 3-5, 9-11, 15-16, 18-24, and 26 have been amended
Claims 1-26 are pending
Response to Arguments
The previous objections to the claims have been overcome as per Applicant’s amended claims filed on 9/19/2022; however, new claim objections are detailed below.
The previous rejections to the claims under 35 U.S.C. 112(b) have been overcome as per Applicant’s amended claims filed on 9/19/2022.
With regards to the argument on page 7 of the Remarks (Claim Rejections - §§ 102 and 103), the Applicant argues that Fu, cited in the previous rejections to claims 1-26, is not a proper prior art reference due to the publication date of 6/10/2021 not being a prior public availability date under 35 U.S.C. § 102(a)(1) and common ownership invoking the 35 U.S.C. § 102(b)(2)(C) exception.
Examiner agrees, Applicant’s assessment of the previously applied reference is correct. For this reason, the rejections to the claims are respectfully reversed by the Examiner; however, the following rejections detailed in this office action now apply.
Claim Objections
Claims 19 and 22 are objected to because of the following informalities:
Claim 19 line 3, “a first number of the plurality fins” should read “a first number of the plurality of fins”
Claim 22 line 2, “an adjacent fin of the plurality of the fins” should read “an adjacent fin of the plurality of 
It is understood that both of these instances are referring to the “plurality of fins” introduced in claims 1 and 21, as applicable; therefore, these claims are simply objected to rather than rejected under 35 U.S.C. 112(b) for lack of antecedent basis. These objections can be overcome by more accurately referencing the “plurality of fins” as originally introduced, such as in the manner shown above. 
Appropriate correction is required.
Claim interpretation
With regards to claim 9, to make the record clear, examiner interprets “L1” and “L2” as being equivalent to first and second lengths, respectively. Giving these limitations their broadest reasonable interpretation in light of the specification, it is understood that this interpretation is correct and appropriate, as evident from Figure 5 of the as-filed Drawings. 
With regards to the limitation “a plurality of fins” in the independent claims, it is the Examiner’s position that a coiled fin configuration, as known in the art and shown for example by Chen (CN 107702583 A) figure 3, teaches the claimed plurality of fins. One of ordinary skill in the art would consider each coil of the spiraled fin to be one fin of a plurality, even though the fins are not fully separated. It is recommended to overcome the majority of rejections by more positively reciting the individual fins, as opposed to the spiraled configuration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen (CN 107702583 A).
Regarding claim 1, Chen teaches a heat exchange pipe (figure 3, fin tube) comprising a pipe body (figure 3, base pipe 9) and a plurality of fins (figure 3, fin 10. Example 1 states, “fin 10 is spiral, fin 10 can be ring-shaped”; thus, as seen in figure 3, as discussed in the claim interpretation section above, there is a plurality of fins in the lengthwise direction of the base pipe 9, at least in the configuration wherein fins 10 are ring-shaped) fixedly disposed to sleeve the pipe body (Example 1, “fin 10 of root part is fixedly connected with the base pipe 9”. From figure 3 the fin can be seen to sleeve the pipe body); 
wherein a flow guiding structure (figure 3, uniform flow cover 8) is provided at a partial outer edge of a fin of the plurality of fins (Example 1, “fins of the back surface opposite to the air flowing direction of the air flow 10 provided uniform flow cover 8 … the uniform flow cover 8 [is] welded and fixed, specifically”); and 
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body (Example 1, “high temperature gas flowing uniform flow cover 8 baffle or guide flow will flow through the base pipe 9 the back of the gap between the fins 10, and then from the uniform flow cover 8 through hole 11 the outflow gathered at position D of FIG. 4, the air flow direction shown by arrows in FIG. 4” The area bound by the base pipe 9, fins 10, and uniform flow cover 8 is the flow guiding flue.).
Regarding claim 2, Chen teaches the heat exchange pipe according to claim 1, wherein the fin has a first portion in which an outer edge is provided with the flow guiding structure (figure 3, area of fin 10 under uniform flow cover 8), and a second portion in which an outer edge is not provided with the flow guiding structure (figure 3, area of fin 10 not under uniform flow cover 8); in a case where a part of the fin is intercepted at a same central angle, a heat exchange area of an intercepted part of the first portion is larger than that of an intercepted part of the second portion (Example 1, regarding the area of the fin 10 with the uniform flow cover 8, “the uniform flow cover 8 itself with heat conducting function, increasing fin 10 improves fin tube heat exchange area” i.e. the addition of the uniform flow cover increases the heat exchange area when compared to the portion of the fin without the uniform flow cover).  
Regarding claim 3, Chen teaches the heat exchange pipe according to claim 2, wherein in a case where a part of the fin is intercepted at a same central angle, a difference between the heat exchange area of the intercepted part of the first portion and the heat exchange area of the intercepted part of the second portion is approximately a heat exchange area of the flow guiding structure of the intercepted part (Example 1, “the uniform flow cover 8 itself with heat conducting function, increasing fin 10 improves fin tube heat exchange area” Thus, the additional heat exchange comes from the addition of the uniform flow cover 8, where the fins can be seen to remain the same between the two areas in figure 3).  
Regarding claim 4, Chen teaches the heat exchange pipe according to claim 1, wherein at least a partial length of the flow guiding structure has a preset width (figure 3, the uniform flow cover 8 implements through holes 11 corresponding to gaps between fins 10. Thus, each partial length of the uniform flow cover corresponding to a through hole and gap between fins has a preset width equal to the spacing between fins); a direction of the width is a direction of a spacing between the fin and an adjacent fin of the plurality of fins; and the preset width is more than 0.9 times the spacing between the fin and the adjacent fin (figure 3, as explained above, each width is equivalent to the spacing between adjacent fins, i.e. 1 times the spacing between adjacent fins).
Regarding claim 5, Chen teaches the heat exchange pipe according to claim 1, wherein the fin is in contact and attached with an adjacent fin of the plurality of fins (As per the claim interpretation section above, it is understood that adjacent fins being in contact with each other is an inherent feature of spiraled fins; otherwise, in figure 3, the uniform flow cover is understood to be attached to the fins via welding, Example 1, “two sides of uniform flow cover 8 respectively fixedly connected with fin 10 spot welding” For this reason, adjacent fins under the uniform flow cover are in contact and attached with adjacent fins at least via the uniform flow cover, per se).
Regarding claim 6, Chen teaches the heat exchange pipe according to claim 5, wherein an attaching length of the flow guiding structure accounts for more than 0.8 of a length of the whole flow guiding structure (figure 3, the uniform flow cover 8 is spot welded and in contact, i.e. attached, with the fin 10 along the radius of the fin. Therefore, the attaching length of the uniform flow cover 8 accounts for the entire length of the uniform flow cover, in the radial direction).  
Regarding claim 7, Chen teaches the heat exchange pipe according to claim 1, wherein at least a partial length of the flow guiding structure extends around the pipe body with a constant width (figure 3, the partial length of the uniform flow cover 8 extending radially around the fins 10 excluding the portions surrounding the through hole 11 has a constant width between fins. This is due to the uniform spacing between fins in the axial direction of the base pipe 9).  
Regarding claim 8, Chen teaches the heat exchange pipe according to claim 1, wherein at least a partial length of the flow guiding flue extends around the pipe body with a constant flow area (looking to figure 3, there are arrows showing the flow of exhaust gas passing into the passageway bound by the adjacent fins, base pipe, and uniform flow cover, before exiting at the through holes. As this passageway extends around the pipe body, it is understood to have a constant flow area, since the uniform flow cover is attached to the radial edge of the fins, Example 1, “two sides of uniform flow cover 8 respectively fixedly connected with fin 10 spot welding”).  
Regarding claim 9, Chen teaches the heat exchange pipe according to claim 1, wherein a spacing between the outer edge of the fin that is not provided with the flow guiding structure and the outer wall of the pipe body is L1, and a spacing between the flow guiding structure and the pipe body is L2, wherein 0.5L1<L2<1.5L1 (figure 3, since the uniform flow cover is attached to the radial edge of the fin, the spacing between the base pipe and the outer edge of the fin not provided with the uniform flow cover and the spacing between base pipe and the uniform flow cover is equivalent, i.e. L1=L2).  
Regarding claim 10, Chen teaches the heat exchange pipe according to claim 1, wherein a flue gas inlet communicated with the flow guiding flue (figure 3, exhaust gas is fed into the passageway bound by the fins, base pipe, and uniform flow cover, i.e. an inlet of the flow guiding flue) and a flue gas outlet communicated with the flow guiding flue (figure 3, exhaust gas exits the passageway bound by the fins, base pipe, and uniform flow cover via the through holes 11, i.e. an outlet of the flow guiding flue) are provided between the fin and an adjacent fin of the plurality of fins (In both instances, these entrances are provided between adjacent fins, figure 3); 
wherein the heat exchange pipe has an incident side facing flue gas (figures 3 and 4, the base pipe is understood to be oriented such that the bottom is facing the exhaust gas, shown by the flow arrows) and an effluent side facing away from the flue gas (figures 3 and 4, the base pipe is understood to be oriented such that the top is facing away from the exhaust gas); the flue gas outlet is located on the effluent side (Example 1, “the high temperature gas flowing uniform flow cover 8 baffle or guide flow will flow through the base pipe 9 the back of the gap between the fins 10, and then from the uniform flow cover 8 through hole 11 the outflow gathered at position D of FIG. 4” Where figure 4 differs from the embodiment of figure 3 wherein the uniform flow cover 8 is only joined at the middle part), and the flow guiding structure is located on two sides of the flue gas outlet along a circumferential direction (figure 3, the uniform flow cover 8 extends along the fins on both sides of the through hole 11).  
 Regarding claim 11, Chen teaches the heat exchange pipe according to claim 10, wherein the flow guiding structure located on a first side of the flue gas outlet and the flow guiding structure located along a second side of the flue gas outlet along the circumferential direction have a same length (figure 3, it appears that the through hole 11 is placed such that it is in the middle of the uniform flow cover 8 along the circumferential direction; therefore, the portions of the uniform flow covers on opposite sides of the through hole have an equal circumferential length, based on what one of ordinary skill in the art would interpret from the figures).  
Regarding claim 12, Chen teaches the heat exchange pipe according to claim 10, wherein the flue gas inlet is located on the incident side (as per figure 5 of the applicant’s own figures, the flue gas inlet is being interpreted as the portion of the circumferential fins where flue gas enters, which later feeds the flow guiding flue with flue gas. In this case, the entire bottom side of the base pipe 9, as seen in figure 3 of Chen is accepting flue gas which is later fed into the flow guiding flue bound by the uniform flow cover 8. Therefore, at least a portion of the flue gas inlet is located on the incident side of base pipe 9); and a length of the flue gas inlet along the circumferential direction is larger than that of the flue gas outlet (figure 3, the portion of base pipe 9 on the incident side can be seen to be much larger in the circumferential direction of the fins than the through hole 11).  
Regarding claim 13, Chen teaches the heat exchange pipe according to claim 10, wherein more than half of a length of the flow guiding structure is located on the effluent side (figure 3, the entirety of the uniform flow cover 8 is located on the effluent side of the base pipe).  
Regarding claim 14, Chen teaches the heat exchange pipe according to claim 1, wherein the flow guiding structure extends along a circumferential direction (figure 3, the uniform flow cover can be seen to extend along the fins circumferential direction).  
Regarding claim 15, Chen teaches the heat exchange pipe according to claim 1, wherein the flow guiding structure is integrated with the fin (Example 1, “two sides of uniform flow cover 8 respectively fixedly connected with fin 10 spot welding” Therefore, in the assembled configuration, the uniform flow cover is integrated with the fin), and the flow guiding structure is a flow guiding flanging located at the outer edge of the fin (figure 3, the uniform flow cover, located at and welded to the outer rim of the fin, is flange that both increases fin strength and directs the flow, Example 1, “a uniform flow cover 8 to reinforce and protect the fin 10” and figure 3, gas flow into area bound by cover. Therefore, when welded to the fins, the uniform flow cover 8 is being interpreted substantially as a flange, per se).  
Regarding claim 1, Chen additionally teaches a heat exchange pipe (figure 10, fin tube) comprising a pipe body (figure 10, base pipe 9) and a plurality of fins (figure 10, fins 10) fixedly disposed to sleeve the pipe body (Example 7, “root part of the fin 10 is fixedly connected with the base pipe 9”. From figure 10 the fins can be seen to sleeve the pipe body); 
wherein a flow guiding structure (figure 10, uniform flow cover 8) is provided at a partial outer edge of a fin of the plurality of fins (Example 7, “fin 10 is bent into the uniform flow cover 8, formed with the uniform flow cover 8 of the fin, such a high temperature flow out from between two adjacent uniform flow cover 8 is uniform”. From figure 10, this bend 8 can be seen to be at a partial outer edge of the fin 10); and 
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body (figure 10, the flow arrows show the flow of gas passing through the adjacent fins 10 and in between the base pipe 9 and uniform flow cover 8, this path is the flow guiding flue).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ferguson et al. (US 20050120981 A1), hereinafter Ferguson.
Regarding claim 1, Ferguson teaches a heat exchange pipe (paragraph 50, “The water heater 11 includes a heat exchanger or "tube bundle assembly", designated generally as 13”) comprising a pipe body (figure 2, flow tube 25) and a plurality of fins fixedly disposed to sleeve the pipe body (paragraph 52, “FIG. 2 shows the fins 35 which circumscribe the tube 25 and which are arranged in a plane generally perpendicular to the exterior surface 37 of the tube” and “The external fins are also crushed to form angled baffle surfaces 43, 45 about an external periphery of the tubes.” as seen in figure 9); 
wherein a flow guiding structure (paragraph 53, “In the most preferred form of the invention, each finned flow tube 25 is formed with a forming die which creates four facets (39, 41, 43, 45 in FIG. 9) on the exterior of each tube”) is provided at a partial outer edge of a fin of the plurality of fins (figure 9, these facets can be seen to be provided at a partial outer edge of the fin); and 
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body (paragraph 53, “Two of the facets 39, 41 form the stacking surfaces and two of the facets 43, 45 form the baffle surface.” Where the baffle surfaces, “assist in retaining and more uniformly distributing heat from the products of combustion in the interior space 27”).

Claim(s) 1, 16, 21-22, and 26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cui (US 20150007779 A1).
Regarding claim 1, Cui teaches a heat exchange pipe (abstract, “A heat exchanger for supplying heat includes a housing, a bundle of helical fin-coil tubes, and a flue channel.” (emphasis added)) comprising a pipe body and a plurality of fins fixedly disposed to sleeve the pipe body (paragraph 42, “The heat transfer surface at flue side is increased by adding the fins on the external of the heat exchanger tube.” Thus, fins are added to the exterior of the heat exchanger tube, i.e. fixedly disposed to sleeve the pipe body); 
wherein a flow guiding structure (figure 10, outer flue baffle 5) is provided at a partial outer edge of a fin of the plurality of fins (paragraph 59, “The outer flue baffles 5 are mounted outside of the helical fin-tube coils bundle 4”); and 
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body (paragraph 59, “The interface between the helical fin-tube coils are staggered with the holes and slots of the outer flue baffles 5.” This results in the flow path of the exhaust gas being between the helical fin-tube coils 4 and the outer flue baffles, from figures 3 and 10 this can be seen as a flow guiding flue).
Regarding claim 10, Cui teaches the heat exchange pipe according to claim 1, wherein a flue gas inlet communicated with the flow guiding flue (figures 3 and 10, the flue gas is understood to flow from the central burner 6 and through the bundle of helical fin-tube coils 4. The flue gas inlet is the portion of the helical fin-tube 4 where flue gas flows into the area between the fins and ultimately into the flow guiding flue) and a flue gas outlet communicated with the flow guiding flue (figures 3 and 10, the flue gas outlet can be seen as the space between the outer flue baffle 5 where the flue gas exits the bundle of helical fin-tube coils 4, shown by the arrows) are provided between the fin and an adjacent fin of the plurality of fins (figure 3, each space between adjacent fins has this general flow, where flue gas enters from the inside and exits through the outside of the coil 4); 
wherein the heat exchange pipe has an incident side facing flue gas (figure 3, the incident side would be the side facing the burner 6) and an effluent side facing away from the flue gas (figure 3, the effluent side would be the side facing away from the burner 6); the flue gas outlet is located on the effluent side (figure 10, the flue gas exit between the outer flue baffle 5 is on the effluent side of the bundle of helical fin-tube coils), and the flow guiding structure is located on two sides of the flue gas outlet along a circumferential direction (figure 10, the outer flue baffle 5 is located on each side of the exiting flue gas, shown by the arrows, in the circumferential direction of the helical fin-tube 4).
Regarding claim 16, Cui teaches the heat exchange pipe according to claim 10, wherein a length of the flue gas inlet along the circumferential direction is less than half of a perimeter of the outer edge of the fin (from annotated figure 1, below, it can be shown that the bundle of helical fin-tube coils 4 are flattened where they come into contact. This is further detailed in paragraph 58, “At the location the adjacent turns touch each other. Certainly for the same purpose, the fins tips can be cut off and fins made short. Either ways, the two surfaces formed by bending or cutting the fins on opposite side of the finned tubes, are in parallel or in certain angle. The purpose is to make the coil more compact.” Therefore, where flue gas inlet in this instance would be smaller than half of the fin’s perimeter, due to the flattening of the pipe).

    PNG
    media_image1.png
    299
    431
    media_image1.png
    Greyscale

Annotated figure 1: figure 9 of Cui, detailing the compact fin arrangement.

Regarding claim 21, Cui teaches a heat exchanger having a spirally coiled heat exchange pipe (abstract, “A heat exchanger for supplying heat includes a housing, a bundle of helical fin-coil tubes, and a flue channel.” (emphasis added), where the helical fin-coil tubes 4 are spirally coiled, figure 10) which comprises a pipe body and a plurality of fins fixedly disposed to sleeve the pipe body (paragraph 42, “The heat transfer surface at flue side is increased by adding the fins on the external of the heat exchanger tube.” Thus, fins are added to the exterior of the heat exchanger tube, i.e. fixedly disposed to sleeve the pipe body); 
wherein a flow guiding structure (figure 10, outer flue baffle 5) is provided at a partial outer edge of a fin of the plurality of fins (paragraph 59, “The outer flue baffles 5 are mounted outside of the helical fin-tube coils bundle 4”); and 
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body (paragraph 59, “The interface between the helical fin-tube coils are staggered with the holes and slots of the outer flue baffles 5.” This results in the flow path of the exhaust gas being between the helical fin-tube coils 4 and the outer flue baffles, from figures 3 and 10 this can be seen as a flow guiding flue).
Regarding claim 22, Cui teaches the heat exchanger according to claim 21, wherein the outer edge of the fin and an outer edge of an adjacent fin of the plurality of the fins circle the heat exchange pipe (figure 9, the adjacent fins can be seen to circle the heat exchange pipe, as described in paragraph 42, “The heat transfer surface at flue side is increased by adding the fins on the external of the heat exchanger tube.”) and are attached to each other (paragraph 50, “The outer flue baffles 5 are mounted outside of the helical fin-tube coils bundle 4” Therefore, the adjacent fins are at least attached to each other via the outer flue baffles 5).  
Regarding claim 26, Cui teaches a water heating apparatus comprising the heat exchanger according to claim 21 (The heat exchanger is understood to heat water, paragraph 4, “At the same time, the forced convection makes the boiler water absorbs the sensible and latent heat as much as possible”).

Claim(s) 1, 10, 19-21, and 26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Deivasigamani et al. (US 20110041781 A1), hereinafter Deivasigamani.
Regarding claim 1, Deivasigamani teaches a heat exchange pipe (figure 2, heat exchanger 4 with helix coil tube 19) comprising a pipe body (figure 2, helix coil tube 19) and a plurality of fins fixedly disposed to sleeve the pipe body (paragraph 140, “Referring to FIG. 2, the helix coil 18 further comprises heat transfer fins either formed integrally with the tubing or wound separately onto the helix coil tube 19 and laser welded onto the tube 19”); 
wherein a flow guiding structure (figure 2, rope seal 30) is provided at a partial outer edge of a fin of the plurality of fins (paragraph 6, “There is further provided at least one rope seal for further enhancing heat transfer from the hot flue gas to incoming cold water and integrity of helix coil installation within the housing. A rope seal is disposed between at least two helix coil loops to direct hot flue gas in a direction substantially circumferencing the outer perimeter of a helix coil tube.” This rope seal 30 can be seen along a partial outer edge of the finned helix coils 18, figure 2); and 
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body (figure 2, hot flue gas flow between coil loops 26 can be seen to go in between the rope seal 30 and helix coil tube 19 through the finned helix coils 18, this path is a flow guiding flue, shown by the arrow 26).
Regarding claim 10, Deivasigamani teaches the heat exchange pipe according to claim 1, wherein a flue gas inlet communicated with the flow guiding flue and a flue gas outlet communicated with the flow guiding flue are provided between the fin and an adjacent fin of the plurality of fins (figure 2, the hot flue gas flow between coil loops 26 can be seen to flow from a flue gas inlet to a flue gas outlet of the flow guiding flue, the arrow passes over the finned helix coils 18, i.e. between the fins); 
wherein the heat exchange pipe has an incident side facing flue gas (figure 2, direction of hot flue gas 16 from the radial-fired burner flows towards the helix coil tube 19, this is the incident side) and an effluent side facing away from the flue gas (figure 2, hot flue gas flow between coil loops 26 exits the finned helix coils 18 on the effluent side, which is facing away from the direction of hot flue gas 16 from the radial-fired burner 14); the flue gas outlet is located on the effluent side (figure 2, hot flue gas flow between coil loops exits the finned helix coils 18 on the effluent side, as mentioned previously), and the flow guiding structure is located on two sides of the flue gas outlet along a circumferential direction (figure 2, rope seals 30 can be seen on either side of the flue gas outlet, along a circumferential direction of the finned helix coils 18).
Regarding claim 19, Deivasigamani teaches the heat exchange pipe according to claim 10, wherein each of the plurality of fins includes the flue gas outlet (figure 2, the hot flue gas flow between coil loops 26 is understood to flow through each set of adjacent fins of the finned helix coils 18), and wherein on the pipe body, the flue gas outlets of a first number of the plurality of fins are aligned along an arrangement direction (paragraph 136, “In the first section 68, a rope seal is secured in place between helix coil loops on the outer perimeter of the helix coil such that hot flue gas can be forced to surround coil tube en-route from the burner to the increased diameter section 22 of the housing” Thus, in the first section of the helix coil tube 19 the outlet is configured horizontal when looking at figure 2), while the flue gas outlets of a second number of the plurality of fins are aligned along the arrangement direction and are staggered with the flue gas outlets of the first number of fins (paragraph 136, “In the second section 70, the exposed side of the rope seal 30 disposed on the outer perimeter of the helix coil comes in contact with the inside surface of the heat exchanger housing 20 while the exposed side of the rope seal 30 disposed on the inner perimeter of the helix coil comes in contact with the outside surface of the buffer tank 32.” Thus, the second section of the helix coil tube 19 the outlet is configured vertically when looking at figure 2) along the circumferential direction (figure 2, the outlets of the first and second sections, 68 and 70, respectively, are staggered along the circumferential direction of the fins, i.e. horizontal and vertical when looking at figure 2).  
Regarding claim 20, Deivasigamani teaches the heat exchange pipe according to claim 10, wherein each of the plurality of fins includes the flue gas outlet (figure 2, the hot flue gas flow between coil loops 26 is understood to flow through each set of adjacent fins of the finned helix coils 18), and wherein the flue gas outlets of a first number of the plurality of fins and the flue gas outlets of a second number of the plurality of fins are staggered by 90 degrees along the circumferential direction (figure 2, the outlets of the first and second sections, 68 and 70, respectively, are staggered along the circumferential direction of the fins, i.e. horizontal and vertical when looking at figure 2).  
Regarding claim 21, Deivasigamani teaches a heat exchanger having a spirally coiled heat exchange pipe (figure 2, heat exchanger 4 with helix coil tube 19, which is spirally coiled as seen in figures 2 and 6) which comprises a pipe body (figure 2, helix coil tube 19) and a plurality of fins fixedly disposed to sleeve the pipe body (paragraph 140, “Referring to FIG. 2, the helix coil 18 further comprises heat transfer fins either formed integrally with the tubing or wound separately onto the helix coil tube 19 and laser welded onto the tube 19”); 
wherein a flow guiding structure (figure 2, rope seal 30) is provided at a partial outer edge of a fin of the plurality of fins (paragraph 6, “There is further provided at least one rope seal for further enhancing heat transfer from the hot flue gas to incoming cold water and integrity of helix coil installation within the housing. A rope seal is disposed between at least two helix coil loops to direct hot flue gas in a direction substantially circumferencing the outer perimeter of a helix coil tube.” This rope seal 30 can be seen along a partial outer edge of the finned helix coils 18, figure 2); and 
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body (figure 2, hot flue gas flow between coil loops 26 can be seen to go in between the rope seal 30 and helix coil tube 19 through the finned helix coils 18, this path is a flow guiding flue, shown by the arrow 26).
Regarding claim 26, Deivasigamani teaches a water heating apparatus comprising the heat exchanger according to claim 21 (abstract, “A novel water heat exchanger”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (US 20140054015 A1), hereinafter Boehm, in view of Cui (US 20150007779 A1).
Regarding claim 21, Boehm teaches a heat exchanger having a spirally coiled heat exchange pipe (paragraph 62, “the two heating coils 22, 24 are wound from a pipe 43”, as seen in figure 2 this results in a spirally coiled heat exchange pipe) which comprises a pipe body (figure 1, pipe 43)
But fails to teach a plurality of fins fixedly disposed to sleeve the pipe body; 
wherein a flow guiding structure is provided at a partial outer edge of a fin of the plurality of fins; and 
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body.
	However, Cui teaches a plurality of fins fixedly disposed to sleeve the pipe body (paragraph 42, “The heat transfer surface at flue side is increased by adding the fins on the external of the heat exchanger tube.” Thus, fins are added to the exterior of the heat exchanger tube, i.e. fixedly disposed to sleeve the pipe body); 
	wherein a flow guiding structure (figure 10, outer flue baffle 5) is provided at a partial outer edge of a fin of the plurality of fins (paragraph 59, “The outer flue baffles 5 are mounted outside of the helical fin-tube coils bundle 4”); and 
wherein a flow guiding flue is formed between the flow guiding structure and an outer wall of the pipe body (paragraph 59, “The interface between the helical fin-tube coils are staggered with the holes and slots of the outer flue baffles 5.” This results in the flow path of the exhaust gas being between the helical fin-tube coils 4 and the outer flue baffles, from figures 3 and 10 this can be seen as a flow guiding flue).
Boehm and Cui are considered to be analogous to the claimed invention because they are in the same field of heat exchangers. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement as the pipe 43 of Boehm the bundle of helical fin-tube coils 4 as shown in figure 10 of Cui. This modification would provide the predictable result and benefit of increasing heat exchange efficiency, allowing for a smaller heat exchanger, as suggested by Cui in paragraph 42, “The enhanced heat transfer at flue side increases the heat exchange efficiency, and makes the whole heat exchanger smaller.” Furthermore, it would have been obvious to implement the outer flue baffles 5, also shown in figure 10 of Cui, for the added predictable result and benefit of likewise increasing heat exchange, as suggested by Cui paragraph 63, “The flow of the flue is guided very close to the fins and tubes with the application of the outer flue baffles 5 and the inner flue baffle 7. They improve shell side flue passes and velocity distribution, therefore enhance heat exchange. The "dead zone" and "short circuit" of the flue flow can be reduced very much.”
Regarding claim 23, the device of modified Boehm teaches the heat exchanger according to claim 21, wherein the heat exchange pipe comprises an inner coiled pipe (figure 1, inner heating coil 22) and an outer coiled pipe surrounding the inner coiled pipe (figure 1, outer heating coil 24); 
wherein a partition board (figure 2, spacers 38, 39, 40 and 41) is provided between the inner coiled pipe and the outer coiled pipe (paragraph 61, “A total of four spacers 38, 39, 40 and 41 are arranged between the inner heating coil 22 and the outer heating coil 24.”); and
wherein a flue gas outlet of a flow guiding flue of the inner coiled pipe faces the partition board (As per the modification by Cui, the inner heating coil 22 is understood to implement a fin-tube with outer flue baffle resulting in a radially extending flue gas outlet of the flow guiding flue such that it faces the location of the spacers 38-41, where applicable).  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Deivasigamani (US 20110041781 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Deivasigamani (US 20110041781 A1).
Regarding claim 17, Deivasigamani teaches the heat exchange pipe according to claim 10, wherein a spacing between the flow guiding structure and the pipe body is L2 (figure 2B, L2 is the spacing between the rope seal 30 and helix coil tube, pointed to as 18 here but more accurately understood to be 19); and a length of the flue gas outlet is 0.5L2 to 3L2 along a direction around the pipe body (figure 2B, it appears that the length of the flue gas outlet along a direction around the pipe body, i.e. the length between rope seals 30 where the arrows 38 flow through, indicating the direction of hot flue gas flow between coil loops as enhanced by rope seal, is 0.5L2 to 3L2 based on what one of ordinary skill in the art would infer by looking at the drawing. Specifically, it appears as through this length is approximately equivalent to L2).  
To the extent that the Applicant disagrees with the Examiner’s characterization of the reference, as immediately explained above, the following rejection is provided:
	Regarding claim 17, Deivasigamani teaches the heat exchange pipe according to claim 10, wherein a spacing between the flow guiding structure and the pipe body is L2 (figure 2B, L2 is the spacing between the rope seal 30 and helix coil tube, pointed to as 18 here but more accurately understood to be 19);
	But fails to explicitly disclose wherein a length of the flue gas outlet is 0.5L2 to 3L2 along a direction around the pipe body.
With regards to the limitation of “a length of the flue gas outlet is 0.5L2 to 3L2 along a direction around the pipe body.”, it is the Examiner’s position that choosing a length of the flue gas outlet along a direction around the pipe body has predictable and expected results. For example, this length could be optimized by increasing or decreasing the distance between rope seals; thereby increasing or decreasing the cross sectional area of the outlet and/or the length of the flow guiding flue. The result of this optimization would have predictable and expected results. Since a specific length of the flue gas outlet is a results effective variable which could be achieved through routine experimentation, the length of the flue gas outlet is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Cui (US 20150007779 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Cui (US 20150007779 A1).
Regarding claim 18, Cui teaches the heat exchange pipe according to claim 10, wherein a ratio of a length of a flow guiding flanging to a length of the outer edge of the fin is 0.3 to 0.7 along a direction around the pipe body (figure 10, it appears that the ratio of a length of the outer flue baffle 5 to the length of the outer edge of the fin, i.e. the outer perimeter of the helical fin-tube 4, is in the range of 0.3 to 0.7 based on what one of ordinary skill in the art would infer by looking at the drawing).  
	To the extent that the Applicant disagrees with the Examiner’s characterization of the reference, as immediately explained above, the following rejection is provided:
	Regarding claim 18, Cui teaches the heat exchange pipe according to claim 10, 
	But fails to explicitly disclose wherein a ratio of a length of a flow guiding flanging to a length of the outer edge of the fin is 0.3 to 0.7 along a direction around the pipe body.
	With regards to the limitation of “a ratio of a length of a flow guiding flanging to a length of the outer edge of the fin is 0.3 to 0.7 along a direction around the pipe body”, it is the Examiner’s position that choosing a ratio of flow guiding flanging to outer edge length has predictable and expected results. For example, this ratio could be optimized by increasing or decreasing the flow guiding flanging and/or the outer edge length; thereby increasing or decreasing the cross sectional area of the outlet and/or the length of the flow guiding flue. The result of these optimizations would have predictable and expected results. Since a specific ratio of flow guiding flanging to outer edge length is a results effective variable which could be achieved through routine experimentation, the ratio of flow guiding flanging to outer edge length is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, the device of modified Boehm, as detailed in the rejection to claim 23 above, represents the closest prior art to the claimed invention. The device of modified Boehm fails to teach wherein an orientation of the flue gas outlet of the outer coiled pipe is parallel to the central axis. As currently modified, the heating coils implement the outer flue baffle of Cui, which exhausts gas in the radial direction, i.e. perpendicular to the central axis. This is opposed to a flow where the exhaust gas is parallel to the central axis, such as is shown in the second section 70 of Deivasigamani.  
Regarding claim 25, the device of modified Boehm, as detailed in the rejection to claim 23 above, represents the closest prior art to the claimed invention. The device of modified Boehm fails to teach, wherein in the outer coiled pipe, the flue gas outlet of the flow guiding flue of one circle of the heat exchange pipe faces the flue gas inlet of the flow guiding flue of a next circle of the heat exchange pipe. As currently modified, the exhaust gas would flow in the parallel configuration shown in figure 10 of Cui. This is opposed to a configuration where the exhaust gas flows through the pipes in series, such as is shown in the second section 70 of Deivasigamani. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762